DETAILED ACTION
Claims 21-44 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The IDS submissions on 10/9/2020 have been reviewed.

Specification
5.    The disclosure is objected to because the title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-26, 29- 34, 37-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, 10-15, and 17- 21 of copending Application Nos. 15/668461 and claims 1-7, and 16-25 of copending application 15/668508. Although the claims at issue are not identical, they are not patentably distinct from each other.  The current application vector manipulation by a first immediate value.  Application 15/668461 and 15/668508 teach using an immediate value as well as a second value. The independent claims of applications 15/668461 and 15/668508 teach all the limitations of the independent claims of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 27-28, 35-36, and 43-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of copending Application Nos. 15/668461 and claims 1, 16 
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify applications 15/668461 and 15/668508 by the teachings of Scheaffer to teach the use of a reorder buffer and register renaming circuitry. The modification would have been obvious because one of ordinary skill in the art would have been motivated to combining prior art elements according to known methods to yield predictable results.  The use of reorder buffer and register renaming circuitry are known in the art and would predictably result in greater flexibility.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 21-23, 29-31, and 37-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson (US Publication Number 2009/0172366) in view of Boggs (US Publication Number 2007/0124631).

In regards to claim 21, Anderson discloses a processor comprising: 
a plurality of vector registers including a source vector register greater than 127 bits and a destination vector register greater than 127 bits (Anderson, Fig. 1-2, paragraph 16, register file 106 includes vector registers as source registers of size 128-bits [register greater than 127 bits] including source and destination registers); 
instruction decode circuitry to decode instructions (Anderson, Fig. 5, paragraph 54, front end unit includes an instruction decoder); and
an execution unit to perform operations specified by the instructions (Anderson, Fig. 1, paragraph 16, execution unit 106), wherein, in response to the instruction decode circuitry decoding an insert instruction, the execution unit is to copy a 64-bit data element from the source vector register to a 64-bit data element location in the destination vector register (Anderson, Fig. 2, paragraph 24, based on a permute instruction, a 54-bit data elements I placed from a source register to thee destination register. Examiner notes that the permute instruction is interpreted as an insert instruction because it takes a data element and inserts the data element into another location in the destination register), without zeroing other data element locations in the destination register (Anderson, Fig. 2, paragraph 12 and 25, the z bits provide flexible zero control. Examiner notes that while the system allows from zeroing of data elements, it is not required. The system can place data values without zeroing any data elements).
wherein the 64-bit data element location of a plurality of 64-bit element locations in the destination vector register is a first value associated with an immediate of the insert instruction (Anderson, Fig. 2, paragraph 24, the source operands, a control operand, and an immediate value are used to generate a result operand [location destination register is associated with an immediate]) 
Anderson does not teach a second value of the insert instruction indicates a 64-bit element width granularity from a plurality of element width granularities Anderson teaches an immediate value 
However, Boggs teaches the use of a permutation instruction stating a 64-bit data element or a plurality of other widths. (Boggs, Fig. 1-5, paragraph 9, data manipulation operation can be used as a powerful, fundamental operation, to implement a wide variety of specific data movement operations upon a variety of element sizes based on source registers having different data element sizes [including 64-bit].  Examiner notes the value is the opcode denoting the type of permute instruction with a specific width). The combination teaches an insert instruction that specifies a source register of a 64-bit data element data element where the system can also specify other data element sizes.
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify Anderson by the teachings of Boggs to have the instruction specify the granularity of the insert/permute instruction. The modification would have been obvious because one of ordinary skill in the art would have been motivated have greater flexibility and control on the system by to state the location and size in which the data values are to be permuted.
As to claim 29, this claim is the method claim corresponding to the processor claim 21 and is rejected for the same reasons, mutatis mutandis. 
As to claim 37, this machine readable storage medium claim is the computer program product claim corresponding to the processor claim 21 and is rejected for the same reasons, mutatis mutandis.

In regards to claim 22, Anderson as currently modified discloses the processor of claim 21, and further discloses  comprising: instruction fetch circuitry to fetch the instructions from a memory (Anderson, Fig. 5, paragraph 54, front end unit includes an instruction prefetcher)
As to claim 30, this claim is the method claim corresponding to the processor claim 22 and is rejected for the same reasons, mutatis mutandis. 
As to claim 38, this machine readable storage medium claim is the computer program product claim corresponding to the processor claim 22 and is rejected for the same reasons, mutatis mutandis.

In regards to claim 23, Anderson as currently modified discloses the processor of claim 21, and further teaches further comprising: a plurality of cores, the execution unit integral to a first core of the plurality of cores and a second execution unit integral to a second core of the plurality of cores. (Anderson, Figs. 5-6, paragraph 58, each of processors 570 and 580 may be multicore processors. Each processor core may include logic such as shown in FIG. 5 [execution unit 420] to enable execution of single instruction permute operations).
As to claim 31, this claim is the method claim corresponding to the processor claim 23 and is rejected for the same reasons, mutatis mutandis. 
As to claim 39, this machine readable storage medium claim is the computer program product claim corresponding to the processor claim 23 and is rejected for the same reasons, mutatis mutandis.


Claims 24-28, 32-36, and 40-44 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US Publication Number 2009/0172366) in view of Boggs (US Publication Number 2007/0124631) as applied to claim 21 and further in view of Scheaffer (US Publication Number 2010/0169581).

In regards to claim 24, Anderson as currently modified discloses the processor of claim 21. Anderson as currently modified does not teach comprising: a level 1 data cache and level 1 instruction cache integral to one or more of the cores. Anderson as currently modified teaches a L1 cache (Anderson, Fig. 1, paragraph 16, the processor 102 includes a Level 1 (L1) internal cache memory 104) but does not teach a separating the cache into an l1 data cache and l1 instruction cache. 
 Scheaffer teaches comprising: a level 1 data cache (Scheaffer, Fig. 1, paragraph 46, lower level D-Cache) and level 1 instruction cache (Scheaffer, Fig. 1, paragraph 46, a cache may also include an instruction cache) integral to one or more of the cores. The combination teaches having a data cache and an instruction cache.
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify Anderson as currently modified by the teachings of Scheaffer to have multicore system with an l1 data cache and l1 instruction cache. The modification would have been obvious because one of ordinary skill in the art would have been motivated to combining prior art elements according to known methods to yield predictable results.  The use of an l1 data cache and l1 instruction cache are known in the art and would predictably result in greater processor performance.
As to claim 32, this claim is the method claim corresponding to the processor claim 24 and is rejected for the same reasons, mutatis mutandis. 
As to claim 40, this machine readable storage medium claim is the computer program product claim corresponding to the processor claim 24 and is rejected for the same reasons, mutatis mutandis.

In regards to claim 25, Anderson as currently modified discloses the processor of claim 24. Anderson as currently modified does not teach comprising: cache coherency circuitry to maintain coherency between L1 data caches of different cores. Anderson as currently modified teaches a multicore system with L1 caches in the cores (Anderson, Fig. 6, paragraph 58) but does not teach cache coherency circuitry. However, Scheaffer teaches cache coherency circuitry to maintain coherency between L1 data caches of different cores (Scheaffer, Fig. 1, paragraph 13, hardware for cache coherency models).  The combination teaches using hardware for coherency models between different caches.

As to claim 33, this claim is the method claim corresponding to the processor claim 25 and is rejected for the same reasons, mutatis mutandis. 
As to claim 41, this machine readable storage medium claim is the computer program product claim corresponding to the processor claim 25 and is rejected for the same reasons, mutatis mutandis.


In regards to claim 26, Anderson as currently modified discloses the processor of claim 21. Anderson as currently modified does not teach comprising: a translation lookaside buffer to store virtual to physical address translations usable by the execution unit to translate virtual addresses to physical addresses. Anderson as currently modified teaches a multi-core processor system (Anderson, Fig. 6, paragraph 58, each of processors 570 and 580 may be multicore processors) but does not teach a multicore system including a translation lookaside buffer.
However, Scheaffer teaches comprising: a translation lookaside buffer to store virtual to physical address translations usable by the execution unit to translate virtual addresses to physical addresses (Scheaffer, Fig. 1 paragraph 25, D-TLB 150). The combination teaches using a multicore system with a translation lookaside buffer.
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify Anderson as currently modified by the teachings of Scheaffer to have multicore system 
As to claim 34, this claim is the method claim corresponding to the processor claim 26 and is rejected for the same reasons, mutatis mutandis. 
As to claim 42, this machine readable storage medium claim is the computer program product claim corresponding to the processor claim 26 and is rejected for the same reasons, mutatis mutandis.

In regards to claim 27, Anderson as currently modified discloses the processor of claim 21. Anderson as currently modified does not teach comprising: a reorder buffer to store data resulting from out-of-order execution of the instructions. Anderson as currently modified teaches a memory order buffer (Anderson, paragraph 57), but does not teach a multicore system including a reorder buffer. 
However, Scheaffer teaches teach comprising: a reorder buffer to store data resulting from out-of-order execution of the instructions (Scheaffer, Fig. 1, paragraph 25, reorder unit 135, Reorder/retirement unit 135 includes components, such as the reorder buffers). The combination teaches the vector manipulation with reorder buffers and renaming circuitry.
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify applications Anderson as currently modified by the teachings of Scheaffer to teach the use of a reorder buffer. The modification would have been obvious because one of ordinary skill in the art would have been motivated to combining prior art elements according to known methods to yield predictable results.  The use of reorder buffer and register renaming circuitry are known in the art and would predictably result in greater flexibility.
As to claim 35, this claim is the method claim corresponding to the processor claim 27 and is rejected for the same reasons, mutatis mutandis. 
As to claim 43, this machine readable storage medium claim is the computer program product claim corresponding to the processor claim 27 and is rejected for the same reasons, mutatis mutandis.

In regards to claim 28, Anderson as currently modified discloses the processor of claim 21. Anderson as currently modified does not teach comprising: register renaming circuitry to identify the source vector register and destination vector register in a physical register file. Anderson teaches a multi-core processor system (Anderson, Fig. 6, paragraph 58, each of processors 570 and 580 may be multicore processors) but does not teach a multicore system including register renaming circuitry.
However, Scheaffer teaches teach register renaming circuitry to identify the source vector register and destination vector register in a physical register file (Scheaffer, Fig. 1 paragraph 19, Rename/Allocator 130). The combination teaches the vector manipulation with renaming circuitry.
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify applications Anderson by the teachings of Scheaffer to teach the use of a register renaming circuitry. The modification would have been obvious because one of ordinary skill in the art would have been motivated to combining prior art elements according to known methods to yield predictable results.  The use of reorder buffer and register renaming circuitry are known in the art and would predictably result in greater flexibility.
As to claim 36, this claim is the method claim corresponding to the processor claim 28 and is rejected for the same reasons, mutatis mutandis. 
As to claim 44, this machine readable storage medium claim is the computer program product claim corresponding to the processor claim 28 and is rejected for the same reasons, mutatis mutandis.


Response to Arguments
Applicant's arguments filed 2/04/2021 have been fully considered but they are not fully persuasive.  Applicant argued in substance:
If the Office's next action is a rejection of the claims with no allowable subject matter, Applicant's representative requests that supervisory patent examiner (SPE) of record Aimee Li (co-signer of the current Office action) and Examiner Lindlof call Applicant's representative to discuss the pendency of this application, as it is now on its fifth Office action.
Examiner left a voicemail on or around 2/19 regarding copending application 15/668,508 and received no response so an office action was sent out.  Given the similarities in this case and the copending case and the fact that Examiner has not heard from Applicant still, Examiner has elected to proceed with an office action.  This should afford Applicant the opportunity to consider the remarks fully.  Applicant may schedule a follow up interview at their convenience.
The Office action objects to the title. Applicant submits that the title of "Apparatus and Method of Improved Insert Instructions" is as short and specific as possible, and thus Applicant requests this objection be withdrawn.
Examiner respectfully disagrees.  The title is not specific. Arguably all inventions are an ‘improvement’ on something.  The question is what specifically is improved about the insert instruction.  If Applicant does not wish to change the title, Examiner will at the time of allowance.
As none of the Applicant's claims herein are indicated as allowed, Applicant submits that a terminal disclaimer would be premature. If the Office maintains this rejection after there is an indication of allowance, the Applicant is willing to address the double patenting rejection at that time.
The rejections will remain and can be resolved at such a time when the claims are otherwise in condition for allowance.
For example, pages 5-6 of the Office action cursorily refer to Figure 2 and paragraph 24 of Anderson of the alleged combination, but do not offer a clear articulation of how that large block of cited information teaches or suggests the quoted language from Applicant's claims.
Examiner has not ‘cursorily’ referred to FIG. 2 and [0024], there is an articulation of the relevance of the sections. If Applicant needs further clarification, Examiner is available for an interview to elaborate.
Thus, Applicant is not put on notice as to the rationale behind these rejections and cannot adequately determine whether such basis is proper. Applicant respectfully submits that these rejections are improper for at least these reasons. If the Office maintains the rejection of the claims, the Applicant requests the Examiner include an explicit analysis for any alleged obviousness (e.g., identifying any exemplary rationale used from MPEP §2143). 
Examiner has already done so in the rejections above.  Note the exemplary rationales in MPEP 2143 are not the only rationale permitted.  The broad assertion that the rejections are improper are not persuasive. As noted above, Examiner is available for an interview to discuss these matters if additional clarity would be beneficial.
For example, the cited portions of Anderson and Boggs do not appear to teach or suggest, inter alia, "wherein the 64-bit data element location of a plurality of 64-bit data element locations in the destination vector register is specified by a first value of an immediate of the insert instruction" as in Applicant's independent claim 1.
Examiner respectfully disagrees.  Anderson notes the details of the permute operation [insert instruction] starting at [0024] as illustrated in FIG. 2.  Anderson notes 
Paragraph [0032] of Anderson of the alleged combination recites "[a] corresponding element of the destination location (DESTINATION) is conditionally set to zero, unless the next higher bits[M:N+1] in the control source match a pattern determined in the immediate, in which case the temporary result is written to the destination element. This process is repeated for each element in the control and destination vector" (emphasis added). To somehow change this would impermissibly change the respective function of the cited portion of Anderson. See also, e.g., paragraph [0029] of Anderson of the alleged combination.
This argument is not persuasive. The above has no bearing on what Anderson does at [0024], the claims do not preclude some elements from being optionally zeroed out or in some way make what Anderson is doing at [0032] somehow incompatible with the claims or otherwise ‘impermissibly change’ something. Claims are open ended by the use of the transitional phrase “comprising”, so long as Anderson does not zero the values in certain cases – conditionally set – then it anticipates the claims.  Applicant’s claims do not preclude ever setting values to zero.
However, page 6 of the current Office action appears to substantially recite that withdrawn rejection based on the same Fig. 2 of Anderson of an alleged combination of Anderson and Boggs
Examiner is not specifically aware as to why Examiner Nguyen changed their opinion on the rejections but nothing, to Examiner’s knowledge, forbids an examiner from changing their mind or opinion on a rejection. It seems reasonable that based on arguments, interview, or discussion a previous consideration could be reversed based on a new point of view or realization that the change in rejection was not, in fact, for the better. Applicant has also argued, based on the MPEP, that Examiner should “not take an entirely new approach to the application or attempt to reorient the point of view of the previous examiner” so it’s unclear what Applicant would like the new/current examiner do in this case.  Examiner views the rejections as valid and has adopted them.
Applicant also notes that the quoted language (in bold) above is not what is recited in Applicant's independent claims, e.g., the term "specified by" is seemingly ignored and the term "associated with" is instead used. As noted in MPEP § 2143.03, "'All words in a claim must be considered in judging the patentability of that claim against the prior art.' In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970)" (emphasis added). Accordingly, any next action should not be made final under MPEP § 706.07(a).
This argument is not persuasive. While all words must be considered there is no requirement that there is some verbatim recitation of the claims in the rejections either. It does not appear the term was ignored, the term “associated with” doesn’t appear in the rejection.  This appears to be some confusion with copending application 15/668,508 and not an actual issue with this specific case.
Examiner has reviewed the remarks and the prior prosecution in this and copending case 15/668,508. In the interest of compact prosecution Examiner would offer some observations and suggestions. The language in the claims, i.e. “insert”, suggests they are directed to one of the VINSERTF instructions (FIG 4A-4D) but the claims read too broadly and could even be viewed as different 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William B Partridge whose telephone number is (571)270-1402.  The examiner can normally be reached on Mon-Fri Noon-3 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/William B Partridge/Primary Examiner, Art Unit 2183